EXHIBIT 10(d)

ARCONIC INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Effective November 1, 2016

1.    General. This Non-Employee Director Compensation Policy (the “Policy”),
sets forth the cash and equity-based compensation that has been approved by the
Board of Directors (the “Board”) of Arconic Inc., a Pennsylvania corporation,
(the “Company”) as payable to eligible non-employee members of the Board
(“Non-Employee Directors”) commencing November 1, 2016. The cash and
equity-based compensation described in this Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
Non-Employee Director who may be eligible to receive such compensation. This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board. The terms and conditions of this Policy shall supersede any prior
cash or equity compensation arrangements between the Company and its
Non-Employee Directors.

2.    Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual cash retainer of $120,000 for service on the Board. In addition, a
Non-Employee Director shall receive the following additional annual retainers,
as applicable:

 

Non-Employee Director Position

   Additional Annual Cash Retainer Fee  

Lead Director Fee

   $ 25,000   

Audit Committee Chair Fee (includes Audit Committee Member Fee)

   $ 27,500   

Audit Committee Member Fee

   $ 11,000   

Compensation and Benefits Committee Chair Fee

   $ 20,000   

Other Committee Chair Fee

   $ 16,500   

(b) Payment of Retainers. The annual retainers described in Section 2(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears not later than the third business day following the end
of each calendar quarter (if not deferred by the Non-Employee Director in
accordance with subsection (c) hereof). In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 2(a), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such positions, as
applicable.

(c) Deferral of Retainers. Non-Employee Directors may elect to defer payment of
all or a portion of the annual retainers described in Section 2(a) into
specified investment funds and/or into vested restricted share units for shares
of the Company’s common stock, which deferral will be made pursuant to the terms
of the Company’s Amended and Restated Deferred Fee Plan for Directors or its
successor plan (the “Deferred Fee Plan”). Unless otherwise determined by the
Board, any restricted share units will be granted under the 2013 Arconic Stock
Incentive Plan or its successor plan (the “Equity Plan”), on the date on which
such retainer(s) would otherwise have been paid in cash.



--------------------------------------------------------------------------------

3.    Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below in paragraphs 3(a) and 3(b)
shall be granted under and shall be subject to the terms and provisions of the
Equity Plan and shall be granted subject to an award agreement in substantially
the same form approved by the Board prior to the grant date, setting forth the
terms of the award, consistent with the Equity Plan. For purposes of this
Section 3, the number of shares subject to any restricted share unit award will
be determined by dividing the grant date dollar value specified under subsection
(a) or (b) hereof by the Fair Market Value (as defined in the Equity Plan) of a
share of the Company’s common stock on the date of grant.

(a) Annual Equity Award. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s shareholders and who will
continue to serve as a Non-Employee Director following such annual meeting shall
be automatically granted, on the second market trading day following the date of
each such annual meeting, a restricted share unit award with a grant date value
equal to $120,000 (the “Annual Equity Award”). The Annual Equity Award shall
vest on the earlier of the first anniversary date of the grant date or the date
of the Company’s next subsequent annual meeting of shareholders following the
grant date.

(b) Pro-Rated Annual Equity Award. On the date of a person’s initial appointment
as a Non-Employee Director (or, if such date is not a market trading day, the
first market trading day thereafter), and provided such person has not otherwise
received an Annual Equity Award for the relevant year under Section 3(a), the
Non-Employee Director shall be automatically granted a restricted share unit
award with a grant date value equal to $120,000 multiplied by a fraction, the
numerator of which is 365 less the number of days that have elapsed since the
date of the Company’s last annual meeting of shareholders and the Non-Employee
Director’s date of initial appointment, and the denominator of which is 365 (the
“Pro-Rated Award”). The Pro-Rated Award shall vest on the date of the Company’s
next subsequent annual meeting of shareholders following the date of the
Non-Employee Director’s appointment to the Board.

(c) Deferral of Equity Award. Payment of the Annual Equity Award or any
Pro-Rated Award will be deferred until the Non-Employee Director’s separation
from service, in accordance with the terms of the Deferred Fee Plan, unless
otherwise required by applicable laws.

4.    Stock Ownership Guideline. Non-Employee Directors are required to attain
ownership of at least $750,000 in the Company’s common stock and maintain such
ownership until retirement from the Board.

5.    Policy Subject to Amendment, Modification and Termination. This Policy may
be amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to annual retainers payable in the fiscal quarter
during which a Non-Employee Director is then performing services shall be
effective without the consent of the affected Non-Employee Director.

 

-2-